Dismissed and Memorandum Opinion filed May 29, 2008







Dismissed
and Memorandum Opinion filed May 29, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00260-CV
____________
 
CLARENCE DEE JOHNSON,
Appellant
 
V.
 
CHARMION MILLIGAN,
Appellee
 

 
On Appeal from the 257th District
Court
Harris County, Texas
Trial Court Cause No.
2007-01535
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed March 17, 2008.  The clerk=s record was filed on April 16,
2008.  The record before this court contains no appealable order.  The validity
of a contempt judgment is not appealable and can be attacked only collaterally
by writ of habeas corpus.  See Ex parte Williams, 690 S.W.2d 243,
243 n. 1 (Tex.1985).  See also McCoy v. McCoy, 908 S.W.2d 42 (Tex. App. B Houston [1st Dist.] 1995, no pet.).




On April
22, 2008, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before May 8, 2008.  See Tex. R. App. P. 42.3(a).
Appellant
filed no response.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 29,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.